COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


KIMBERLEY S. LOVLIE
                                              MEMORANDUM OPINION * BY
v.          Record No. 2999-95-1             JUDGE NELSON T. OVERTON
                                                 JANUARY 28, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                     Edward W. Hanson, Jr., Judge
            Gregory K. Pugh for appellant.

            Linwood T. Wells, Jr., Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.


     Kimberley S. Lovlie appeals from a judgment in the Circuit

Court of the City of Virginia Beach declaring her an habitual

offender pursuant to Code § 46.2-351.    She claims, because the

certification issued by the Department of Motor Vehicles (DMV)

was inaccurate, that (1) she was not given proper notice and (2)

the evidence at the hearing was therefore insufficient to support

a conclusion that she was an habitual offender.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, no recitation of the facts is necessary.

     The DMV certification indicated that Lovlie had been

convicted of three predicate offenses that brought her within the

     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
definition of an habitual offender under Code § 46.2-351.    The

certification was timely served upon Lovlie.

        One of the offenses listed a conviction in the general

district court in July, 1994.    At the hearing, Lovlie proved that

she had no conviction on record in the general district court for

that date.    When called to testify, however, Lovlie admitted that

she was charged with driving under the influence around that

date, that she went to court twice, and that she believed she was

convicted in the circuit court for that offense.    The judge found

the evidence sufficient to declare Lovlie an habitual offender.
        Lovlie argues that one of the offenses used to prove her an

habitual offender was not listed on the certification and that

she did not receive proper notice under the Code.     See Code

§ 46.2-354 (effective until January 1, 1996) (requiring a copy of

the show cause order and the DMV transcript or abstract to be

served on the defendant).    We disagree.   Lovlie had notice that

the court was considering a conviction that occurred in July,

1994.    Her own testimony proved that she was aware of the nature

of that offense.    Notice will not be found to be lacking "when

the defendant plainly had notice of the true nature of the charge

against him or her."     Flaherty v. Commonwealth, 14 Va. App. 148,

152, 415 S.E.2d 867, 869 (1992); see Williams v. Commonwealth, 5
Va. App. 514, 516-17, 365 S.E.2d 340, 341 (1988).

        Lovlie's own testimony also provides sufficient evidence to

support a determination of an habitual offender, when coupled




                                 - 2 -
with the two correct convictions in the DMV abstract.   Her

testimony as to a driving under the influence conviction in the

circuit court at approximately the same time as the DMV's record

of a conviction for the same offense in the district court

supports the judge's conclusion that the DMV abstract contained

merely a scrivener's error.   See Moses v. Commonwealth, 20 Va.

App. 27, 30, 455 S.E.2d 251, 252 (1995).    On appeal, the evidence

must be viewed in a light most favorable to the Commonwealth.
See Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d
534, 537 (1975).   A judgment will not be disturbed on appeal

unless it is plainly wrong or without evidence to support it.

See Traverso v. Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d
719, 721 (1988).

     Accordingly, the judgment appealed from is affirmed.

                                           Affirmed.




                               - 3 -